A motion to dismiss was filed in this cause on the ground that this was an appeal from an order and judgment of the district court granting a permit to drill an oil and gas well, and that pending the appeal the well has been drilled, and that under the decisions of this court in Westgate Oil Co. v. Refiners Production Co., 172 Okla. 260, 44 P.2d 993, and Reinhart  Donovan Co. v. Refiners Production Co.,175 Okla. 522, 53 P.2d 1116, where a judgment granting a permit to drill was not superseded and the well was drilled and production commenced pending the appeal, the question of whether the permit should have been granted is moot. We are of the opinion that those authorities fully cover the case, and the appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BAYLESS, CORN, and GIBSON, JJ., concur.